UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1280



In Re:   CLAIR LOVERIDGE,

                 Petitioner.



                   On Petition for Writ of Mandamus.
             (1:03-cr-00063-IMK-1; 1:06-cv-00006-IMK-JSK)


Submitted:    May 22, 2008                   Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Clair Loveridge, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clair   Loveridge   petitions   for   a   writ   of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.     He seeks an order from this court

directing the district court to act.       Our review of the docket

sheet reveals that the district court recently issued an order

adopting in part and vacating in part the magistrate judge’s

recommendation on Loveridge’s § 2255 motion and remanding for

further consideration.   Because the district court has recently

acted on the motion, we deny the mandamus petition as moot.           We

grant leave to proceed in forma pauperis.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                       PETITION DENIED




                                - 2 -